Citation Nr: 0404908	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  97-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel






INTRODUCTION

The veteran had active service from February 1974 to January 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision, which denied 
service connection for PTSD. The veteran filed a notice of 
disagreement (NOD) in September 1996, the RO issued an 
statement of the case (SOC) in November 1996.  The veteran 
filed a substantive appeal (via a VA Form 9) in April 1997.  

The veteran failed to report to a scheduled Travel Board 
hearing at the RO in May 1999.  

In February 2000, the Board remanded the veteran's claim to 
the RO for additional development.  The RO accomplished the 
requested development, but continued the denial of the claim.  
Hence, the claim has been returned to the Board for further 
appellate consideration.  

The veteran submitted additional evidence directly to the 
Board and to the RO in May and June 2003.  The evidence 
submitted to the RO was forwarded to the Board.  In 
particular, the evidence consisted of medical records, many 
of which had previously been considered, as well as a 
statement from the Greensboro Vet Center.  The RO has not 
considered the evidence nor has the veteran submitted a 
notice waiving initial RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.1304 (2003).  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran if 
further action, on his part, is required.  





REMAND

Unfortunately, the Board finds that another remand of this 
matter is needed to ensure full compliance with due process 
requirements, even though it will, regrettably, further delay 
a final decision in this appeal. 

In November 2000 (after the prior remand), the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the issue currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The Board also finds that specific additional development of 
the claim is warranted.  

In the prior remand, the Board requested that the veteran 
undergo examination to obtain the medical opinion of a panel 
of two or more psychiatrists.  Such examination was 
accomplished in November 2001, and, following another 
examination in November 2002, a second panel opinion was 
associated with the claims file.  

In May 2003, the veteran, through his representative, 
requested that the RO forward his claims file to a physician 
at the Durham VA Medical Center.  The veteran noted that the 
physician had agreed to review his file and "provide a 
through [sic] PTSD evaluation."  In September 2003, the RO 
forwarded the veteran's claims file to the VA physician in 
question.  In January 2004, the veteran's claims file was 
returned to the Board.  The record does not contain any 
medical opinion or assessment of the veteran's PTSD from the 
VA physician.  The Board finds that the RO should be made to 
ascertain whether a review of the veteran's file was, in 
fact, undertaken by the identified VA physician, and if so, 
associate with the claims file any medical reports associated 
with that review.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim remaining on appeal.  

For the sake of efficiency, the RO's adjudication of the 
veteran's claim should include consideration of the evidence 
submitted directly to the Board in May and June 2003.  
Moreover, the supplemental SOC (SSOC) that explains the bases 
for the RO's determinations must include citation to the 
pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159 (2003)-that was not cited to in 
the December 2002 SSOC.   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards to the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
the veteran's claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  The RO should undertake appropriate 
action to ascertain whether the 
identified VA physician undertook a 
review of the veteran's file, and if so, 
to associate with the claims file any 
medical reports associated with that 
review.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the issue for 
service connection for PTSD, in light of 
all pertinent evidence (to include that 
submitted directly to the Board in May 
2003) and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
the provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2003), and clear reasons and bases 
for its determinations), and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran and his 
representative need take no action until otherwise notified, 
but they may furnish additional evidence and/or argument 
during the appropriate timeframe.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


